          Case 2:17-cv-01732-TLN-KJN Document 109 Filed 08/20/21 Page 1 of 1


 1                                  UNITED STATES DISTRICT COURT FOR

 2                                  THE EASTERN DISTRICT OF CALIFORNIA

 3
     NEVADA FLEET LLC, a Nevada Limited
 4   Liability Company                                      Case No. 2:17-CV-01732-TLN-KJN
 5
                       Plaintiff,                           ORDER GRANTING DEFENDANT
 6                                                          FEDERAL EXPRESS CORPORATION’S
     v.                                                     REQUEST TO FILE UNDER SEAL
 7                                                          CERTAIN PORTIONS OF ITS MOTION
     FEDERAL EXPRESS CORPORATION;                           FOR DISMISSAL UNDER RULE 12(B)(6)
 8   AUTOMOTIVE RENTALS, INC.; DOES 1 to 50                 AND CERTAIN ATTACHED EXHIBITS
     inclusive,                                             WITH RESPECT TO NEVADA FLEET,
 9                                                          LLC’S SECOND AMENDED COMPLAINT
     Defendants.
10

11

12          Defendant Federal Express Corporation (“FedEx”) has filed a Request to File Under Seal certain

13 portions of its Motion for Dismissal Under Rule 12(b)(6) and certain of the Exhibits attached thereto in

14 response to Plaintiff Nevada Fleet LLC’s Second Amended Complaint (the “Motion to Dismiss”).

15 Pursuant to Local Rule 141, the Court has carefully considered the Request and finds good cause to

16 grant it. The Court hereby ORDERS as follows:

17

18          1. Defendant Federal Express Corporation may file under seal the identified portions of its

19             Motion to Dismiss and supporting Exhibits; and

20          2. Defendant Federal Express Corporation will file a redacted version of its Motion to Dismiss

21             on the public docket.

22
     DATED: August 20, 2021
23

24
                                                             Troy L. Nunley
25                                                           United States District Judge
26

27

28


                                                        1
